 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Victor Sivilli,                                         Case No.: 18-cv-2162-AJB-JLB
12                                          Plaintiff,
                                                             ORDER GRANTING IN PART AND
13   v.                                                      DENYING IN PART DEFENDANTS’
     Wright Medical Technology, Inc., et al.,                MOTION TO DISMISS (Doc. No. 3)
14
15                                    Defendants.
16
17         Before the Court is Wright Medical Technology and MicroPort Orthopedics, Inc.’s
18   motion to dismiss. (Doc. No. 3.) Defendant Wright Medical Group was previously
19   dismissed for lack of jurisdiction. (Doc. No. 17.) Defendants challenge the sufficiency of
20   several causes of actions in Plaintiff Victor Sivilli’s complaint. (Id.) For the reasons stated
21   herein, the Court GRANTS IN PART AND DENIES IN PART Defendants’ motion.
22   (Doc. No. 3.)
23                                     I.       BACKGROUND
24         Plaintiff brings this products liability and negligence action against defendants
25   Wright Medical Technology, Inc., (“WMT”), Wright Medical Group, N.V., and MicroPort
26   Orthopedics, Inc. for alleged defects in a hip replacement device. (Doc. No. 1-3 at 2–3.)
27   Plaintiff alleges defendants knew their hip replacement device “was prone to fail within a
28   few years of implantation although hip implant devices typically last more than twenty
                                                         1

                                                                                   18-cv-2162-AJB-JLB
 1   years.” (Id. ¶ 1.) Plaintiff asserts “Defendants have long known that their Device tends to
 2   fracture at the location of the highest tensile stress concentration in the Neck-Stem-Body
 3   transition of the Device even during low or moderate physical activity.” (Id.)
 4         After the device was implanted into Plaintiff, he began to suffer “pain, debilitation,
 5   and hospitalization, and was forced to undergo revision surgery because the Device was
 6   defective and Defendants failed to warn adequately of the dangers of the Device.” (Id. ¶ 2.)
 7                                 II.    LEGAL STANDARDS
 8         A.     Rule 12(b)(6)
 9         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
10   complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “[A] court may dismiss
11   a complaint as a matter of law for (1) lack of cognizable legal theory or (2) insufficient
12   facts under a cognizable legal claim.” SmileCare Dental Grp. v. Delta Dental Plan of Cal.,
13   88 F.3d 780, 783 (9th Cir. 1996) (citation omitted). However, a complaint will survive a
14   motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on
15   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In making this
16   determination, a court reviews the contents of the complaint, accepting all factual
17   allegations as true and drawing all reasonable inferences in favor of the nonmoving party.
18   See Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 975
19   (9th Cir. 2007). Notwithstanding this deference, the reviewing court need not accept legal
20   conclusions as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for
21   a court to assume “the [plaintiff] can prove facts that [he or she] has not alleged.” Assoc.
22   Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526
23   (1983). However, “[w]hen there are well-pleaded factual allegations, a court should assume
24   their veracity and then determine whether they plausibly give rise to an entitlement to
25   relief.” Iqbal, 556 U.S. at 664.
26         B.     Rule 9(b)
27         Federal Rule of Civil Procedure 9(b) requires that the circumstances constituting a
28   claim for fraud be pled with particularity. Federal Rule of Civil Procedure 9(b) applies not
                                                   2

                                                                                  18-cv-2162-AJB-JLB
 1   just where a complaint specifically alleges fraud as an essential element of a claim, but also
 2   where the claim is “grounded in fraud” or “[sounds] in fraud.” Vess v. Ciba–Geigy Corp.
 3   U.S.A., 317 F.3d 1097, 1103–04 (9th Cir. 2003). A claim is said to be “grounded in fraud”
 4   or “sounds in fraud” where a plaintiff alleges that defendant engaged in fraudulent conduct
 5   and relies on solely on that conduct to prove a claim. Id. “In that event, . . . the pleading of
 6   that claim as a whole must satisfy the particularity requirement of 9(b).” Id. However,
 7   where a plaintiff alleges claims grounded in fraudulent and non-fraudulent conduct, only
 8   the allegations of fraud are subject to heightened pleading requirements. Id. at 1104.
 9         A pleading is sufficient under Fed. R. Civ. P. 9(b) if it “[identifies] the circumstances
10   constituting fraud so that the defendant can prepare an adequate answer from the
11   allegations.” Walling v. Beverly Enters., 476 F.2d 393, 397 (9th Cir. 1973). This requires
12   that a false statement must be alleged, and that “circumstances indicating falseness” must
13   be set forth. In re GlenFed Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994). Thus, Rule 9(b)
14   requires a plaintiff to “identify the ‘who, what, when, where and how of the misconduct
15   charged,’ as well as ‘what is false or misleading about [the purportedly fraudulent conduct],
16   and why it is false.” Cafasso, ex rel. United States v. Gen. Dynamics C4 Sys., Inc., 637
17   F.3d 1047, 1055 (9th Cir. 2011) (quoting Ebeid ex rel. United States v. Lungwitz, 616 F.3d
18   993, 998 (9th Cir. 2010)).
19                                       III.   DISCUSSION
20         Defendants seek to dismiss Plaintiff’s: (1) first claim based on strict products
21   liability for a manufacturing defect; (2) fourth claim for negligence for failure to
22   warn/retrofit; (3) third, sixth, and seventh claims grounded in fraud; and (4) punitive
23   damages claim.
24         1.     First Claim for Strict Products Liability
25         Defendants argue Plaintiff fails to meet the pleading standard for a manufacturing
26   defect claim because he forgoes factual allegations and makes conclusory statements.
27   (Doc. No. 3-1 at 9.) “A manufacturing defect is ‘one that differs from the manufacturer’s
28   intended result or from other ostensibly identical units of the same line of products.’” Tapia
                                                    3

                                                                                    18-cv-2162-AJB-JLB
 1   v. Davol, Inc., 116 F. Supp. 3d 1149, 1157 (S.D. Cal. 2015) (quoting Barker v. Lull Eng’g
 2   Co., 20 Cal.3d 413, 429 (1978)). “A ‘manufacturing defect’ theory posits that a ‘suitable
 3   design is in place, but that the manufacturing process has in some way deviated from that
 4   design.’” Id. (quoting In re Coordinated Latex, 99 Cal. App. 4th 594, 613 (2002)). “A
 5   manufacturing defect [is] a legal cause of injury only if the defect [is] a substantial factor
 6   in producing the injury.” Id. (internal quotations omitted). “To satisfy Twombly and Iqbal,
 7   plaintiffs should ‘identify/explain how the [product] either deviated from [defendant’s]
 8   intended result/design or how the [product] deviated from other seemingly identical
 9   [product] models.’” In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
10   Practices & Prod. Liab. Litig., 754 F. Supp. 2d 1208, 2333 (C.D. Cal. 2010) (quoting In
11   re Coordinated Latex Glove Litig., 99 Cal. App. 4th at 613 (2002)).
12         Here, Defendants correctly argue Plaintiff’s allegations fails to allege “how the
13   specific PROFEMUR hip system implanted in Plaintiff has a manufacturing defect.”
14   (Doc. No. 3-1 at 9.) Plaintiff’s entire complaint reads like a design defect claim. For
15   example, Plaintiff alleges “Defendants have known for several years that their hip
16   replacement device – PROFEMUR® Total Hip System – was prone to fail within a few
17   years of implantation. . . .” (Doc. No. 1-3 ¶ 1.) Plaintiff notes that “Defendants have long
18   known that their Device tends to fracture at the location of the highest tensile stress
19   concentration in the Neck0Stem0Body transition of the Device. . . .” (Id.) Later in
20   Plaintiff’s complaint, he notes the design changes Defendants made to their device and
21   alleges they failed to keep the FDA comprised of these changes per the 510(k) Premarket
22   Approval process. (Id. ¶¶ 29–45.) Plaintiff argues Defendants failed to notify doctors and
23   failed to warn patients of the changes in the Device’s modular necks. (Id. ¶¶ 47–52.)
24   Repeatedly, Plaintiff alleges complaints about the Device’s neck, that Defendants were
25   aware of the Device’s failure rates, and that they failed to do anything. Critically, Plaintiff
26   alleges his own device:
27         was and is unreasonably dangerous as a result of one or more of a combination
           of the following:
28
                                                    4

                                                                                   18-cv-2162-AJB-JLB
 1         (1) the neck was designed in such a manner . . . .;
 2         (2) the surface of the section of the neck that was inserted into the femoral
 3         stem was designed in such a manner . . . .;
 4         (4) the components were designed in such a way . . . .;
 5         (5) the components were designed in such a way . . . .;
 6
     (Id. ¶ 74 (emphasis added).) Nowhere in the section labeled “PLAINTIFF VICTOR
 7
     SIVILLI’S PROFEMUR® DEVICE” does he allege a single fact showing the Device was
 8
     suitably designed, “but that the manufacturing process has in some way deviated from that
 9
     design.” Tapia, 116 F. Supp. 3d at 1157. To add insult to injury, Plaintiff references the
10
     Device’s poor “design” five more times in this section. (Id. ¶¶ 76, 77, 78, 79, 82.) Only
11
     when Plaintiff states his first claim for relief does he mention that his Device “was
12
     defectively manufactured because it differed from the manufacturer’s design and
13
     specifications, or from typical units of the same product line.” (Id. ¶ 100.)
14
           Plaintiff’s abrupt shift from design defect to a manufacturing one—95 paragraphs
15
     into his complaint—cannot establish a claim as such. Fracturing his claim even more is the
16
     fact that he failed to allege any facts alleging how the device deviated from other models.
17
     A conclusory statement alleging his Device was manufactured differently than other
18
     devices does not survive Iqbal/Twombly. Accordingly, the Court GRANTS Defendants’
19
     motion to dismiss this claim and DISMISSES Plaintiff’s first cause of action for a
20
     manufacturing defect.
21
           2.     Negligence – Failure to Recall/Retrofit
22
           Defendants next argue Plaintiff’s fourth claim for negligence – failure to
23
     recall/retrofit should be dismissed for failure to state a claim. (Doc. No. 3-1 at 10.) The
24
     elements of a negligence claim for failure to recall/retrofit are:
25
           (1) defendant manufactured/distributed/sold the product; (2) defendant knew
26         or reasonably should have known that the product was dangerous when used
           in a reasonably foreseeable manner; (3) defendant became aware of this defect
27
           after the product was sold; (4) defendant failed to recall/retrofit; (5) that a
28         reasonable manufacturer/distributor/seller under the same or similar
                                                    5

                                                                                     18-cv-2162-AJB-JLB
 1         circumstances would have recalled/retrofitted the product; (6) plaintiff was
           harmed; and (7) defendant’s failure to recall/retrofit was a substantial factor
 2
           in causing plaintiff’s harm.
 3
     Arnett v. Seaside Transportation Services, LLC, No. 13–cv–01672–WHO, 2014 WL
 4
     117325, at *5 n.6 (N.D. Cal. Jan. 13, 2014) (quoting California Jury Instruction, CACI No.
 5
     1223).
 6
           Defendants argue all of Plaintiff’s assertions are conclusory. (Doc. No. 3-1 at 10.)
 7
     However, the Court finds Plaintiff had adequately pleaded the first, second, third, fourth,
 8
     sixth, and seventh factors throughout its complaint. Plaintiff’s theory of the case is clear:
 9
     Defendants designed a product, then re-designed a defective product without notifying the
10
     FDA, doctors, or the Device’s users of the changes, causing substantial injury to those
11
     using the product. The only element Plaintiff fails to plead is the fifth one as Plaintiff only
12
     offers a formulaic recitation of the element. (Doc. No. 1-3 ¶ 121.) As is now well known,
13
     “a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
14
     at 555. Accordingly, the Court GRANTS Defendants’ motion to dismiss this claim, but
15
     also GRANTS Plaintiff leave to amend this claim to add additional facts alleging that a
16
     reasonable manufacture would have recalled or retrofitted this product under similar
17
     circumstances.
18
           3.     Fraud-Related Claims
19
                  Defendants move to dismiss Plaintiff’s three claims they argue are grounded
20
     in fraud: the fifth, sixth, and seventh claims for fraudulent misrepresentation, fraudulent
21
     concealment, and negligent misrepresentation. (Doc. No. 3-1 at 11.) Defendants assert
22
     these fraud-based claims “fail to satisfy the heightened pleading standard of Rule 9(b).”
23
     (Id.) “It is well-established in the Ninth Circuit that both claims for fraud and negligent
24
     misrepresentation must meet Rule 9(b)'s particularity requirement.” Neilson v. Union Bank
25
     of Cal., N.A., 290 F. Supp. 2d 1101, 1141 (C.D. Cal. 2003) (citation omitted). Pursuant to
26
     Rule 9(b), “in alleging fraud or mistake, a party must state with particularity the
27
     circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).
28
                                                    6

                                                                                   18-cv-2162-AJB-JLB
 1         The elements of a fraudulent misrepresentation claim are:
 2         (1) the defendant represented to the plaintiff that an important fact was true;
           (2) that representation was false; (3) the defendant knew that the
 3
           representation was false when the defendant made it, or the defendant made
 4         the representation recklessly and without regard for its truth; (4) the defendant
           intended that the plaintiff rely on the representation; (5) the plaintiff
 5
           reasonably relied on the representation; (6) the plaintiff was harmed; and,
 6         (7) the plaintiff’s reliance on the defendant’s representation was a substantial
           factor in causing that harm to the plaintiff.
 7
 8   Mottale v. Kimball Tirey & St. John, LLP, No. 13cv1160-GPC-JMA, 2013 WL 5570193,
 9   at *3 (S.D. Cal. Oct. 9, 2013) (quoting Perlas v. GMAC Mortg., LLC, 187 Cal. App. 4th

10   429, 434 (2010)).
11         The elements of a fraudulent concealment claim are:
12         (1) concealment or suppression of a material fact; (2) by a defendant with a
           duty to disclose the fact to the plaintiff; (3) the defendant intended to defraud
13         the plaintiff by intentionally concealing or suppressing the fact; (4) the
14         plaintiff was unaware of the fact and would not have acted as he or she did if
           he or she had known of the concealed or suppressed fact; and (5) plaintiff
15         sustained damage as a result of the concealment or suppression of the fact.
16
     Andren v. Alere, Inc., 207 F. Supp. 3d 1133, 1142 (S.D. Cal. 2016) (quoting Graham v.
17
     Bank of America, N.A., 226 Cal. App. 4th 594, 606 (2014)).
18
           The elements of a negligent misrepresentation claim are: “(1) a misrepresentation of
19
     a past or existing material fact, (2) without reasonable ground for believing it to be true,
20
     (3) with the intent to induce another’s reliance on the fact misrepresented, (4) justifiable
21
     reliance on the misrepresentation, and (5) resulting damages.” Mottale, 2013 WL 5570193,
22
     at *3 (quoting Nat’l Union Fire Ins. Co. v. Cambridge Integrated Servs. Group, Inc., 171
23
     Cal. App. 4th 35, 50 (2009)).
24
           Regarding Defendants’ argument that Plaintiff’s complaint fails to state a claim for
25
     these causes of action, the Court concludes the opposite. Plaintiff adequately alleges his
26
     theory with specificity, including details surrounding the alleged fraudulent
27
     misrepresentations, concealment, and negligent misrepresentations. (See Doc. No. 10 at 7–
28
                                                   7

                                                                                  18-cv-2162-AJB-JLB
 1   9 for examples of how Plaintiff met this burden.)
 2         Defendants also argue that Plaintiff improperly lumps three defendants together
 3   without denoting each defendant’s role in the schemes. Left in the case are Defendants
 4   Wright Medical Technology, Inc., Microport Orthopedics, and Wright Medical Group,
 5   N.V.—who has yet to be served, (Doc. No. 1-15, Hickson Decl., ¶ 6). Plaintiff does
 6   collectively refer to each company as “Defendants,” and states they were “engaged in the
 7   business of designing, licensing, manufacturing, distributing, selling, marketing and/or
 8   introducing into interstate commerce . . . the PROFEMUR® Total Hip System.” (Doc. No.
 9   1-3 ¶¶ 12–14.) Yet, Plaintiff does not differentiate which facts pertain to which defendant
10   or note each defendant’s role. Rule 9(b) does not allow a complaint to merely lump multiple
11   defendants together but “require[s] plaintiffs to differentiate their allegations when suing
12   more than one defendant . . . and inform each defendant separately of the allegations
13   surrounding his alleged participation in the fraud.” Swartz v. KPMG LLO, 476 F.3d 756,
14   764–65 (9th Cir. 2007). “[T]he plaintiffs must, at a minimum, ‘identify the role of each
15   defendant in the alleged fraudulent scheme.’” Id. (quoting Moore v. Kayport Package
16   Express, Inc., 885 F.2d 531, 541 (9th Cir. 1989)).
17         Thus, the Court GRANTS Defendants’ motion to dismiss these three fraud-based
18   claims with leave to amend to denote the role of the Defendants in the fraudulent scheme.
19         4.     Punitive Damages
20         Finally, Defendants move to dismiss Plaintiff’s claim for punitive damages.
21   (Doc. No. 3-1 at 14.) Plaintiff asserts Defendants’ request should be denied as it is
22   predicated on the failure of its fraud-based claims. (Doc. No. 10 at 10.) The Court notes
23   there is growing support in federal district courts that a motion to dismiss under Rule
24   12(b)(6) is not “the appropriate vehicle to challenge the sufficiency of a prayer for punitive
25   damages.” Sturm v. Rasmussen, No.: 18-CV-01689-W-BLM, 2019 WL 626167, at *3
26   (S.D. Cal. Feb. 14, 2019). Nevertheless, the Court agrees with Plaintiff that even if it could
27   consider Defendants’ arguments at this stage, the Court has not dismissed Plaintiff’s fraud-
28   based claims without leave to amend. Thus, the Court DENIES Defendants’ request to
                                                   8

                                                                                  18-cv-2162-AJB-JLB
 1   dismiss punitive damages.
 2                               IV.   UNSERVED DEFENDANT
 3          As noted above, Wright Medical Group, N.V. has not yet been served, despite it now
 4   being almost a year since the case was removed. (Hickerson Decl. ¶ 6.) The Court gives
 5   Plaintiff a choice: (1) either name Wright Medical Group, N.V. in the First Amended
 6   Complaint, timely serve them, and file proof of service with the Court; or (2) dismiss them
 7   entirely from the case and omit naming Wright Medical Group, N.V. as a defendant in the
 8   FAC.
 9                                     V.     CONCLUSION
10          For the reasons stated herein, the Court GRANTS IN PART AND DENIES IN
11   PART Defendants’ motion to dismiss. (Doc. No. 3.) The Court DISMISSES without leave
12   to amend Plaintiff’s first cause of action for manufacturing defect. The Court DISMISSES
13   with leave to amend the fourth claim for negligent failure to recall/retrofit only to specify
14   facts pertaining to whether reasonable manufacturers would have recalled or retrofitted the
15   product. The Court also DISMISSES with leave to amend Plaintiff’s fifth, sixth, and
16   seventh fraud-based claims only to allege with more specificity each defendant’s role in
17   the alleged scheme. Finally, the Court DENIES Defendants’ motion to dismiss the claim
18   for punitive damages.
19          Plaintiff must file his First Amended Complaint in compliance with the Court’s
20   instructions herein by August 26, 2019.
21          IT IS SO ORDERED.
22   Dated: August 12, 2019
23
24
25
26
27
28
                                                   9

                                                                                  18-cv-2162-AJB-JLB
